DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 recites “a substance identifier” in the second to last line of the claim. It appears this term is equivalent to “a substance type” as is used throughout the specification as well as in other claims. Therefore, for consistency and extra clarity it suggested that the term “a substance identifier” be changed to –a substance type--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim1, 6, 7, 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1: Amendment to claim 1 recites “the control system being configured to receive input from the trigger, and in response to the input, calculate a calculated stroke length for the drive arrangement” This limitation appears to be considered new matter that is not supported by the specification. Applicant points to [0020]-[0030] as support for the amendments, however, these cited paragraphs do not discuss calculation of a stroke length. Further, a search of the specification finds only one mention of stroke length ([0130]). However, this paragraph only briefly mentions that stroke length may be considered as one of the configuration data. There is no recitation about in response to a trigger input, the control system calculating a calculated stroke length for the drive arrangement as is required by the claimed limitation.
Claim 6, 7, 17: Claim 6 and 7 both recited the control system being configured to change the substance type information on an electronic identifier. It appears this is new matter and is not support by the specification. Applicant points to [0030] as support, however this paragraph only discusses the control system being able to write substance type data onto an electronic identifier. Writing data versus changing data already on electronic identifier appear to be two different functions/actions. Therefore, there does not appear to be support for changing substance type information without further explanation as to what is meant by “change”. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 and 7 recite the limitation "the electronic identifier".  There is insufficient antecedent basis for this limitation in the claim. Claim 6 and 7 each depend on claim 1 in which the electronic identifier has been deleted from the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 depends on cancelled claim 18. For purposes of examination, claim 22 is be interpreted as depending on claim 17.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1, 4, 17, 31-34, 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Antonio et al. (US 2008/0071218 A1) in view of Trocki et al. (US 2004/0133161 A1).

With regard to claim 1 and 17, D’Antonio discloses A hand held apparatus (Fig. 3 and 4) for delivering a substance to an animal, the apparatus comprising: a hand held frame  (3) comprising a drive section (generally 70) including a drive arrangement (generally 72/43), the drive arrangement having an adjustable stroke ([0066], [0104], stroke length is adjusted based on the size of the attached removable cartridge), the hand held frame further comprising a trigger (7); a removable delivery section (17) including a delivery arrangement (generally 97) configured to deliver the substance to the animal through the delivery part (99); a substance reservoir in fluid communication with the removable delivery section (27); a control system (272); the removable delivery section: being removably mechanically coupled to the hand held frame such that the drive arrangement of the hand held frame is configured to actuate the delivery arrangement of the removable delivery section when mechanically coupled ([0066]); being removably electrically coupled to the hand held frame and having an electronic device (63 which includes 61 are electronic sensors that communicate with the controller)  configured to communicate with the controller, the electronic device having an electronic identifier (61); having a first one-way valve (90) configured to allow the substance to flow from the substance reservoir into a main delivery conduit (49) and a second one-way valve (92) located at a distal end and configured to allow the substance to flow from the main delivery conduit to the delivery part (99); the control system being configured to receive input from the trigger ([0070], trigger switch is activated after trigger is pressed), and in response to the input, calculate a calculated stroke length for the drive arrangement ([0066], [0104], trigger switch is activated when trigger is pushed [0070], this allows for the injection to take place and the drive is moved a distance that was predetermined/pre-calculated by the controller in order to deliver the correct dose amount. The distance the plunger moves is considered the stroke length and is calculated by the controller in [0066]. The claims recite, in past tense, the word calculated, meaning that the controller has already pre-determined a particular stroke length, [0066], the input by the  trigger therefore starts up the injection device in order to move the drive arrangement to the calculated stroke length [0070], prior to the trigger input the drive arrangement is not configured to move the drive ram to deliver the medication) and further configured to cause the drive arrangement to operate the removable delivery section at the calculated stroke length after receiving input from the trigger ([0066], [0104]; stroke length is determined after sensors 61 on the removable section indicate the size of the cartridge/dose to be delivered. Based on the size of the cartridge, a stroke length is chosen to deliver the correct dose); wherein the electronic device (61) is configurable to store at least one of configuration information and substance type information (61 stores information containing the size of the cartridge in the removable delivery part. This information could be considered the configuration information).
However, while D’Anotonio discloses that other electronic signals may be sent in addition to the size tag 61 [0066] D’Antonio does not explicitly disclose that the additional information could be an indicator indicating a substance configure state and a substance non-configured state.
Trocki teaches a frame (Fig. 1, element 20) with a removable delivery section (12), the removable delivery section having an electronic device (encoding device 48 which may be a barcode or other encoding device known in the art) that is configurable to store configuration information (flow rates/pressure, for example; [0212], [0213]) and  substance type information (content of syringe, [0212]) and further having an indicator indicating a substance configured state and a substance non-configured state (encoder stores loading/injection sequences which can be considered information regarding whether or not the delivery section is configured or not). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of D’Antonio to also provide information on a configured vs. non-configured state as taught by Trocki for the purpose of transmitting information to the controller for accurate delivery ([0212]). 

With regard to claim 4, D’Antonio discloses the control system comprising a processor mounted in the hand-held frame (272, [0095]). 
With regard to claim 31, D’Antonio discloses said hand held frame comprising a trigger (7), said trigger creating an electrical input to said control system ([0070]). 
With regard to claim 32, D’Antonio discloses said trigger comprising a finger-operated trigger button (see element 7). 
With regard to claim 33, D’Antonio discloses said hand held frame comprising a trigger (7), said trigger creating an electrical input to said control system ([0070]), said electrical input causing said drive section to actuate ([0070]).
With regard to claim 34, D’Antonio discloses said trigger comprising a finger operated trigger button (see element 7). 
With regard to claim 36, D’Antonio discloses said delivery part (99) comprising a drenching tube (see element 99 considered a tubular element). 
With regard to claim 37, D’Antonio discloses said removable delivery section (17) being coupled to said hand held frame using a locking mechanism (notches 53 mate with corresponding notches on 13 and are twisted to lock the removable delivery section [0066]). 
With regard to claim 38, D’Antonio discloses said locking mechanism comprising a snap fit (notches mate to create a snap fit). 
With regard to claim 39, D’Antonio discloses the drive section (70) being oriented substantially parallel to the delivery arrangement (97) when the removable delivery section is attached, and the gun-shaped handle section (at 5) being oriented off axis from the drive section (see Fig. 4). 





Claim 5, 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Antonio et al. (US 2008/0071218 A1) in view of Trocki et al. (US 2004/0133161 A1) and in further view of Valk et al. (US 2012/0179132 A1).
With regard to claim 5, D’Antonio discloses a processor but not one that is external. 
Valk teaches the use of an external computing device ([0028], [0084]) for remotely controlling the device. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of D’Antonio to have an external computer device as taught by Valk for the purpose of allowing remote control of the device and for external users to access the information from the hand-held device ([0028], [0084]).
With regard to claim 20-23, D’Antonio discloses the claimed invention except for determining a substance configured and a substance non-configured state. 
Claim 20: Valk teaches  in the substance non- configured state, the system is adapted to receive selected substance type data (Fig. 12, element 132) and determine if the selected substance type data and the delivery section are in one of a medication compatible state and a medication incompatible state (the “yes” or “no” operators which either determines if there is compatibility for the contents in the container}.
Claim 21, Valk teaches wherein, in the medication compatible state, the control system is configured to write substance type date indicative of the selected substance to the electronic device carried by the delivery section thereby configuring the delivery section to the substance configured state ( Fig. 12, box 132 determines whether the device can be placed 4 substance compatible state; see the “yes” or “no” operators which either determines if there is compatibility or not for the contents in the container).
Claim 22, Valk discloses wherein the control system is configured to receive substance type selection data and wherein the delivery information includes delivery substance type data associated with the interchangeable delivery section, wherein the control system is configured to determine if the substance type selection data and delivery substance type data represent compatible substances, and restrict operation of the system if the substances are incompatible (see Fig. 12, box 132}.
Claim 23, Valk teaches wherein the control system is configured to receive substance type selection data and wherein the delivery information includes delivery section type data indicating the type of coupled interchangeable delivery section, wherein the control system is configured to determine if the substance type selection data and delivery section type data represent a compatible combination, and restrict operation of the system if the combination is not compatible (see at Fig. 12, boxes 106, 114).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of D’Antonio to have determine a substance configured state as taught by Valk for the purpose of ensuring compliance with a delivery program ([0077]).



Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Antonio et al. (US 2008/0071218 A1) in view of Trocki et al. (US 2004/0133161 A1) and in further view of Halbert et al. (US 2015/0001285 A1).
With regard to claim 6, D’Antonio/Trocki discloses the claimed invention except for changing the substance type information.
Halbert teaches a similar encoding device as that of Trocki (RFID [0004]) that may be one that is read and/or written onto by a controller ([0004], [0014]), therefore, an RFID that may be written onto would allow for the controller to change the substance type information on the electronic identifier. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of D’Antonio/Trocki to be able change the substance type as taught by Halbert for the purpose of ensure proper medication and dosage are delivered to the patient for whom that medication and dosage are intended ([0004], [0014]). 
With regard to claim 7, D’Antonio discloses the claimed invention except for determining a substance type. 
Trocki teaches a frame (Fig. 1, element 20) with a removable delivery section (12), the removable delivery section having an electronic device (encoding device 48 which may be a barcode or other encoding device known in the art) that is configurable to store configuration information (flow rates/pressure, for example; [0212], [0213]) and  substance type information (content of syringe, [0212]) and further having an indicator indicating a substance configured state and a substance non-configured state (encoder stores loading/injection sequences which can be considered information regarding whether or not the delivery section is configured or not). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of D’Antonio to also provide information on a configured vs. non-configured state as taught by Trocki for the purpose of transmitting information to the controller for accurate delivery ([0212]). 
However, D’Antonio/Trocki do not teach changing the substance type information.
Halbert teaches a similar encoding device as that of Trocki (RFID [0004]) that may be one that is read and/or written onto by a controller ([0004], [0014]), therefore, an RFID that may be written onto would allow for the controller to change the substance type information on the electronic identifier. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of D’Antonio/Trocki to be able change the substance type as taught by Halbert for the purpose of ensure proper medication and dosage are delivered to the patient for whom that medication and dosage are intended ([0004], [0014]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-7, 17, 20-23, 31-34, 36-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783